Citation Nr: 1216379	
Decision Date: 05/07/12    Archive Date: 05/16/12

DOCKET NO.  06-23 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to July 1959.

This matter came to the Board of Veterans' Appeals (Board) from a September 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing in March 2010; the transcript is of record.  This matter was remanded in August 2010 and November 2011.

As detailed in November 2011, the issue of entitlement to service connection for tinnitus was raised by the record in a June 2011 submission from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  To date such claim has not been adjudicated, and it is referred to the AOJ again for appropriate action.  

In a January 2010 Board decision, the RO granted entitlement to service connection for posttraumatic stress disorder (PTSD), assigning a 50 percent disability rating, effective August 20, 2004.  In a December 2011 submission, the Veteran stated that he filed a notice of disagreement with the disability rating assigned on February 25, 2010; however, a notice of disagreement is not of record.  The Board will construe the Veteran's December 2011 submission as an increased rating claim, and this claim is referred to the AOJ for appropriate action.


FINDING OF FACT

Hypertension, was not manifested during service, was not diagnosed within the first post service year, is not otherwise related to the Veteran's active service, and is not due to or aggravated by service-connected PTSD.  




CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active service, it may not be presumed to be incurred in or aggravated by such service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1131, 1112, 1133, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309. 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In September 2004, November 2004, September 2010, and November 2011, VCAA letters were issued to the Veteran with regard to his service connection claim.  Collectively, the letters notified the Veteran of what information and evidence is needed to substantiate his claim, what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support an increased rating and effective date.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include compliance with the August 2010 and November 2011 Board Remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, post-service VA treatment records, post-service private treatment records, records from the Social Security Administration (SSA), and lay statements in support of his appeal.  With regard to any reserve service, the Veteran has stated that following active service, he served in the reserves for two months and then was asked not to come back.  The Veteran has submitted copies of service personnel records of which are also contained within the service department records envelope.  There is no indication of any missing service treatment or personnel records.  The Veteran has asserted that he was hospitalized at St. Joseph's Hospital in Memphis, Tennessee, during service in July 1958.  St. Joseph's later merged with Baptist Memorial Hospital - Medical Center in Memphis.  The RO attempted to obtain the Veteran's records from Baptist Memorial Hospital; however, a December 2010 response indicated that records were only kept back to 1990.  The Board notes, however, that service treatment records reflect that the Veteran was admitted to the United States Naval Hospital (USNH) in July 1958, and only underwent testing at another facility.  In any event, attempts to obtain such records were unsuccessful.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran underwent a VA examination in October 2010 and an opinion was proffered, and a November 2011 VA examiner reviewed the claims folder and proffered another opinion, in compliance with the Remands.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue in appellate status.

Service connection

The Veteran has variously asserted that his hypertension is directly due to service, and due to his service-connected posttraumatic stress disorder (PTSD), and to his alcohol abuse.  As noted hereinabove, service connection is in effect for PTSD, rated 50 percent disabling, effective August 20, 2004.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty or for aggravation of a pre-existing injury or disease in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, to include hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, the Board notes that the Federal Circuit and the Court have both specifically rejected the "treating physician rule."  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, in Guerrieri, the Court offered guidance on the assessment of the probative value of medical opinion evidence.  The Court instructed that it should be based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical opinion that the physician reaches.  Id. at 470-71; see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (Board favoring one medical opinion over another is not error).

A July 10, 1958 service treatment record reflects that the Veteran was found unconscious a few minutes prior.  He was disoriented as to time and place.  He was admitted for observation.  He was transferred to the USNH in Memphis for treatment and disposition.  A July 10 record from the USNH reflects that per the Veteran he fell while at work when a chair slipped out from under him.  He apparently struck his head on the deck and was unconscious for a short period of time.  He was seen at the dispensary where he was disoriented and then transferred to USNH for observation.  On admission, physical and neurological examinations were negative.  He was observed carefully and no evidence of intracerebral damage was found.  He remained completely free of symptoms and had no further impairment of consciousness.  There was no history of conclusions, head injury or attacks of any kind.  X-rays of the chest and skull were normal.  Both the electrocardiogram and electroencephalogram were within normal limits.  A treatment record reflects a blood pressure reading of 160/70 following this incident.  A July 23, 1958 entry reflects a diagnosis of concussion, brain.  On July 24, he was discharged to duty, fit for same.  On a separate report, dated on September 9, 1958, it reflects that the Veteran was hospitalized and underwent an electroencephalogram for neurological examination on July 14, 1958, and all services were rendered on or between July 22, 1958.  A 'Naval Speed Letter' dated on July 14, 1958, reflects that authorization was granted to procure an EEG examination at Methodist Hospital in Memphis.  The diagnosis was concussion, brain.  Service treatment records do not reflect a specific diagnosis of hypertension.  His July 1959 separation examination reflects a blood pressure reading of 110/70.  

Post-service treatment records reflect an initial diagnosis of hypertension in February 1993.  

In October 2010, the Veteran underwent a VA examination.  The Veteran reported that he fell and was in a coma while in the Navy.  He was admitted for observation.  He stated that his high blood pressure was diagnosed at that time.  He stated that he was started on medication for his high blood pressure during that admission and was on medication when he was discharged from service but could not remember what it was.  Upon physical examination, the VA examiner diagnosed essential hypertension.  The examiner stated that the Veteran's service treatment records show one elevated blood pressure, 160/70, at the time of a slip and fall, hitting his head resulting in concussion.  He was admitted for observation.  The summary from that hospitalization dated July 23, 1958 lists the diagnosis as concussion and states that physical exam, blood and urine tests, x-rays, EEG, and ECG were all normal.  There was no mention of hypertension nor medications for hypertension listed.  The examiner commented that it is not unusual to have mildly elevated blood pressure in the context of injury.  On the separation physical dated July 1959, there is no mention of hypertension and the blood pressure is listed as 110/70.  The earliest mention of hypertension is in the early 1990's.  The examiner opined that the Veteran's hypertension is not caused by or a result of military service.  

Correspondence dated in July 2011 from Mike G. Lin, M.D., states that the Veteran has been diagnosed with PTSD.  Dr. Lin states that the Veteran also has hypertension and that PTSD can raise blood pressure.

In November 2011, a VA examiner reviewed the Veteran's claims folder based on the Veteran's contention that his hypertension was due to or aggravated by his PTSD.  The examiner acknowledged a 2009 PTSD VA examination and a 2006 private examination which do not mention hypertension in relation to PTSD.  1996 disability exams lists diagnoses of dementia and alcohol abuse, and the notes mentioned hypertension and transient ischemic attack.  He did not appear to have PTSD at that time.  A long history of severe alcoholism and multiple attempts at rehab, with alcoholic complications including neuropathy and mental confusion/hallucinations were noted.  Hypertension was noted in 1993, but it did not appear that he was always compliant with treatment.  He was under regular VA care in the 1990's and 2000's during which time he was evaluated by mental health and the diagnosis was alcohol abuse.  In 2005, the diagnosis was dysthymia versus mood disorder due to alcoholism; evidence for PTSD mild to moderate was noted at that time.  A SSDI evaluation of 2005 diagnosed PTSD (and mentioned alcohol use although it did not list it as a diagnosis).  Notes going back to 2002 indicate hypertension and ongoing alcoholism.  Mental evaluation of 1993 states no mental disorder except a 40 year history of alcoholism, and it also gives a diagnosis of dementia associated with alcoholism.  The history states that alcohol started at age 13.  The VA examiner acknowledged the elevated blood pressure reading in service, but stated that there was no evidence for diagnosis or treatment of hypertension.  The examiner opined that the Veteran's hypertension is less likely than not proximately due to or the result of the Veteran's PTSD.  The examiner rationalized that he had hypertension before a diagnosis of PTSD.  The examiner stated that there is no evidence for permanent aggravation by PTSD, with current hypertension relatively mild and little change since the diagnosis of PTSD.  The VA examiner acknowledged Dr. Lin's statement, but the VA examiner stated that Dr. Lin does not opine that the PTSD did cause hypertension in the Veteran's case.  The records show onset of hypertension somewhat before PTSD.  The decades of persistent alcoholism make any other conclusions difficult and speculative.  The Veteran's statements of stressors experienced in service are duly noted, but the examiner was unable to find evidence for a diagnosis of PTSD until the 2004-2005 time frame.  

Based on review of the evidence of record, the Board concludes that entitlement to service connection for hypertension is not warranted.  Despite the Veteran's contentions otherwise, the medical evidence of record does not reflect that the Veteran's currently diagnosed hypertension initially manifested during his period of active service.  As detailed, the Veteran did have an elevated blood pressure reading of 160/70 following a July 1958 incident where he was found unconscious.  But no diagnosis of hypertension was rendered at that time.  Likewise, on separation approximately a year later, his blood pressure reading was normal (110/70) and no hypertension was noted.  As explained by the October 2010 VA examiner, it is not unusual to have mildly elevated blood pressure in the context of injury.  As detailed, a diagnosis of hypertension was initially diagnosed in or about 1993.  Thus, the diagnosis was rendered over 33 years after separation from active service.  The record does not support a continuity of symptomatology.  Evidence of a prolonged period without medical complaint can be considered as a factor, along with other factors concerning the Veteran's health and medical treatment during and after military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Likewise, based on review of the record and noting that the earliest mention of hypertension was in the early 1990's, the November 2010 VA examiner opined that the Veteran's hypertension was not due to service.  The Board accepts the VA examiner's opinion that his hypertension did not manifest in service and is not due to service.  The Board accepts the VA examiner's opinion as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and contains detailed rationale for the medical conclusion.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination report, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Moreover, there is no contrary opinion of record with regard to direct service connection.

The Veteran has otherwise submitted no medical evidence reflecting that hypertension was diagnosed within the year following separation from service.  Thus, hypertension was not manifested within one year of discharge from service to allow for application of the one- year presumption.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 3.307, 3.309.  

With regard to the assertion that his hypertension is due to or aggravated by his service-connected PTSD, as detailed, the November 2011 VA examiner reviewed the claims folders and concluded that his hypertension was not due to PTSD, noting that hypertension was diagnosed in the 1990's many years prior to his diagnosis of PTSD.  The VA examiner also concluded that his hypertension had not been aggravated by his PTSD, noting that his hypertension was "relatively mild" and had undergone little change since the diagnosis of PTSD.  

The November 2011 VA examiner acknowledged Dr. Lin's statement that PTSD can cause hypertension, but noted that Dr. Lin did not specifically opine that the Veteran's PTSD caused his hypertension, thus Dr. Lin has not provided a positive etiological opinion with regard to the medical history contemplated by the Veteran.  Dr. Lin appeared to be making a general statement that PTSD can cause hypertension but did not extend this statement to a favorable statement relating the Veteran's hypertension to his PTSD.  Such opinion does not constitute proof of actual direct causation, but only provides the doctor's statement that PTSD can cause hypertension.  Thus, such statement essentially amounts to treatise evidence in support of the claim.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated medical opinion.  Sack v. West, 11 Vet. App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus), and Mattern v. West, 12 Vet. App. 222, 228 (1999).  In this case, however, there is no opinion from Dr. Lin to accompany the treatise evidence.  Thus, such statement cannot provide the basis for service connection pursuant to § 3.310.  

The Board accepts the opinion of the November 2011 VA examiner as being the most probative medical evidence on the subject, as such was based on a review of all historical records, and it contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the November 2011 examination report, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the Veteran's claims.  See Owens v. Brown, 7 Vet. App. 429 (1995).  

The Veteran has also asserted that his hypertension is due to his alcohol abuse; however, the Board notes that service connection has not been established for alcohol abuse.  The claim of service connection for alcohol abuse was denied in the September 2005 rating decision, and was not appealed.  38 U.S.C.A. § 7105.  Because the Veteran has not been granted service connection for alcohol abuse, this assertion warrants no further consideration.  

The Board has considered the Veteran's contention that a relationship exists between his hypertension and service, and his hypertension and PTSD.  In adjudicating this claim, the Board must assess the Veteran's competence and credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368- 69 (2005).

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses personal knowledge.  See also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person).

In this capacity, the Board finds the Veteran is not competent to provide an opinion that his current hypertension is due to service nor that his hypertension is due to PTSD, as he does not have the requisite medical expertise.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d. 1372, 1377 (2007).  In this case, the Veteran does not meet the burden of presenting evidence as to medical cause and effect, or a diagnosis, merely by presenting his own statements, because as a layperson he is not competent to offer medical opinions.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be capable of making medical conclusions, thus his statements regarding causation are not competent.  The probative opinions of record reflect that it is not likely that his current hypertension manifested in service, or that his hypertension is due to or aggravated by his PTSD.  Such medical questions require opinions by an examiner with medical expertise, and is not capable of being proffered by a layperson.  Thus, the Veteran's contentions are outweighed by the medical evidence and opinions of the VA medical examiners which reflect that his hypertension is not due to service nor to a service-connected disability.

The questions involved regarding causation are medical in nature.  As discussed above, the medical opinions of the October 2010 and November 2011 VA medical examiner (based on a review of the claims file) were negative, and are more probative than the non-opinion of Dr. Lin.  Under these circumstances, the Board is unable to find that there is a state of equipoise of the positive evidence and negative evidence.  The preponderance of the evidence now of record is against the Veteran's claim of service connection for hypertension.  


ORDER

Entitlement to service connection for hypertension is denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


